        Case 3:19-cv-08181-JCS Document 32-5 Filed 10/08/20 Page 1 of 2



 1   D. Victoria Baranetsky (Cal. Bar No. 311892)
     THE CENTER FOR INVESTIGATIVE
 2   REPORTING
 3   1400 65th St., Suite 200
     Emeryville, CA 94608
 4   vbaranetsky@revealnews.org
     Telephone: (510) 982-2890
 5
 6   Attorney for Plaintiffs

 7
 8

 9
10
11                               UNITED STATES DISTRICT COURT

12                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                    SAN FRANCISCO DIVISION

14   THE CENTER FOR INVESTIGATIVE                     )    Case No. 3:19-cv-8181-JCS
     REPORTING and AARON GLANTZ,                      )
15                                                    )    [PROPOSED] ORDER
                                        Plaintiffs,   )
16                                                    )
                                                      )
            v.                                        )
17
                                                      )
     UNITED STATES DEPARTMENT OF                      )
18   TREASURY,                                        )
19                                                    )
                                       Defendant.     )
20                                                    )
                                                      )
21                                                    )
                                                      )
22                                                    )
                                                      )
23          Before the Court are defendant’s motion for summary judgment and plaintiffs’ cross motion
24   for summary judgment. Having given full consideration to all the parties’ papers and evidence, the
25   relevant authorities, and the oral presentations of counsel, and good cause appearing, this Court
26   hereby denies the defendant’s motion and grants the plaintiffs’ cross motion.
27           In accordance with Federal Rule of Civil Procedure 56(c), IT IS HEREBY ORDERED:
28
        Case 3:19-cv-08181-JCS Document 32-5 Filed 10/08/20 Page 2 of 2



 1           1.   Defendant’s motion for summary judgment is denied; and it is
 2           2.   FURTHER ORDERED that plaintiffs’ cross motion for summary judgment is

 3   granted; and it is
 4           3.   FURTHER ORDERED that defendant shall release to plaintiffs all remaining non-
 5   exempt portions of the requested agency records within 10 days of the entry of this order; and it is
 6           4.   FURTHER ORDERED that defendant shall file with the Court and serve upon
 7   plaintiffs’ counsel within 10 days of the entry of this order an affidavit or declaration attesting to
 8   and detailing defendant’s compliance with it.

 9
                                               *       *       *
10
11                                                   ORDER

12   IT IS SO ORDERED.

13
     DATED: ___________________            ___________________________________________
14
                                           HON. JOSEPH SPERO
15                                         MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      -1 -
                                               [PROPOSED] ORDER
